213 Ga. 22 (1957)
96 S.E.2d 601
COFER
v.
THE STATE.
19585.
Supreme Court of Georgia.
Submitted January 15, 1957.
Decided February 11, 1957.
Bert Garstin, for plaintiff in error.
Chastine Parker, Solicitor-General, Eugene Cook, Attorney-General, Rubye G. Jackson, contra.
MOBLEY, Justice.
The defendant was convicted of murder and sentenced to life imprisonment. Her motion for new trial was denied, and she excepts. Held:
1. The general grounds were expressly abandoned.
2. The only special ground of the motion for new trial excepts to the failure of the trial court, without request, to charge the law of involuntary manslaughter. It is not contended that there was any evidence introduced upon the trial which required a charge on involuntary manslaughter; but it is contended *23 that the issue was raised by the defendant's statement to the jury. "Where there is nothing in the evidence to indicate that the killing was not voluntary, and where no charge is requested on that subject, involuntary manslaughter is not an issue in the case, and no allusion should be made to it in charging the jury, even though the prisoner's statement by indirection suggest such a theory." Jackson v. State, 91 Ga. 271 (3) (18 S.E. 298, 44 Am. St. Rep. 22); Hill v. State, 169 Ga. 455 (5) (150 S.E. 587); Reed v. State, 148 Ga. 18(4) (95 S.E. 692); Thornton v. State, 107 Ga. 683 (6) (33 S.E. 673). The special ground is without merit.
Judgment affirmed. All the Justices concur.